United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 24, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-40957
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LEOPOLDO H. SERNA, III

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-02-CR-19-ALL
                        --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Leopoldo H. Serna, III, appeals his sentence following

pleading guilty to possession of over 100 kilograms of marijuana,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B).   He argues that

the district court erroneously denied him a sentence reduction

under the Sentencing Guidelines’ safety valve provision, U.S.S.G.

§ 5C1.2.   We review a sentencing court’s refusal to apply the

safety valve provision for clear error.    United States

v. Rodriguez, 60 F.3d 193, 195 n.1 (5th Cir. 1995).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40957
                                  -2-

     The safety valve provision, in pertinent part, requires that

a defendant, at or before sentencing, provide the Government with

all the information and evidence he has concerning his offense.

U.S.S.G. § 5C1.2(a)(5).   We are usually reluctant to disturb a

district court’s credibility determinations and see no reason to

do so in the case at hand.    See United States v. Ridgeway, 321

F.3d 512, 516 (5th Cir. 2003).    Serna’s story was both vague and

incredible.   After reviewing the record, we are convinced that

the district court did not clearly err when it denied Serna the

reduction afforded by the safety valve.     Its judgment is

AFFIRMED.